1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                ***
6     TROY ANTHONY MORROW,                              Case No. 3:17-cv-00580-MMD-CBC
7                                       Petitioner,                    ORDER
             v.
8
      BRIAN E. WILLIAMS, SR., et al.,
9
                                    Respondents.
10

11          Petitioner Troy Anthony Morrow’s pro se petition for writ of habeas corpus pursuant
12   to 28 U.S.C. § 2254 is before the court on his motion for reconsideration of the denial of
13   his third motion for appointment of counsel (ECF No. 21). Under Local Rule 59-1 the court
14   may reconsider such an order if: (1) there is newly discovered evidence that was not
15   available when the original motion or response was filed; (2) the court committed clear
16   error, or the initial decision was manifestly unjust; or (3) if there is an intervening change
17   in controlling law.
18          Here, Petitioner filed 8 pages of progress notes by the psychology department at
19   Lovelock Correctional Center dated November 2014 through January 2015 (ECF No. 23-
20   2). The notes reflect that Morrow complained that his psychiatric medications made him
21   feel depressed and caused insomnia. The psychologist indicated that Morrow likely had
22   ADHD, methamphetamine use disorder, dysthymia, substance-induced depressive
23   disorder, and personality disorder. The notes also state: “although stated motivation is
24   purportedly to get relief from depression and more ability to function in the community, he
25   appears much more focused on diagnosis and documentation than treatment.” The
26   examiner further stated that while Morrow was in distress and sought help, he also
27   seemed to over-report and exaggerate symptoms, and that he may be malingering. Id.
28
1           The Court declines to reconsider its prior order. First, these medical notes pre-date
2    Petitioner’s third motion for counsel by more than three years and are thus not newly
3    discovered evidence that was not available when Petitioner filed his motion. Further, while
4    the notes reflect mental health issues that likely have spanned much of Petitioner’s life,
5    they do not support his argument that he is incapable of presenting his habeas claims
6    such that denial of counsel would violate his due process rights. Motions for
7    reconsideration are also disfavored. See LR 59-1(b). Petitioner has not presented a
8    compelling basis to reconsider the denial of appointment of counsel. Therefore, his motion
9    for reconsideration is denied.
10          It is therefore ordered that Petitioner’s motion for reconsideration (ECF No. 21) is
11   denied.
12          It is further ordered that Petitioner must file his response to Respondents’ motion
13   to dismiss, if any, within 20 days of the date of entry of this order.
14

15          DATED THIS 28th day of January 2019.
16

17                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                   2
